DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims filed on 11/19/2021 have been entered.
Status of Claims
This action is in reply to the filing of 11/19/2021. 
Claims 18 - 20 were previously withdrawn due to an election of claims 1 - 17 by Applicant (09/04/2020).
Claim 1 was amended by Applicant / Examiner Amendment.
Claims 4 - 10 were previously presented by Applicant.
Claims 2 - 3 and 11 - 17 were cancelled by Applicant.
Claims 1 and 4 - 10  are currently pending and have been examined.


Drawing Objection
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG.'s 1 and 3 of the drawings have listed element numbers which 
Figure 1 - has at least element 110 listed but not in Specification;
Figure 3 - has at least element 316 listed but not in Specification;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.


Examiner's Amendment
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Stephan Filipek on January 20, 2022, and subsequent communications of January 22, 2022. The Examiner Amendment has thus been marked "ok to enter /mc/"  by examiner and has been submitted as an Appendix to this Official Correspondence set.


Allowable Subject Matter

Claims 1  and 4 - 10  are allowed. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The existing 35 USC 101 / Alice rejection is withdrawn due to Applicant's arguments and amendments. The abstract idea previously noted through the most recent 35 USC 101 rejection was:
establishing, communicating, receiving, transferring, and storing data.
The Applicant however has amended and now claims that it may both mutually authenticate then activate a contactless blank IC payment card using transmitting power from a mobile device. This gives it versatility with regard to distributing the blank IC card to potential customers who have yet to sign up for its services, and eliminates the standard phone call application for such a card, which,  if successful, the authenticated card is then typically mailed to the user by the provider. The abstract idea in ordered combination and set forth above has gone on to become a practical application.
The following are the limitations which overcome the prior 35 USC 101 rejection:
establishing, by the mobile device, a first wireless communication channel between a contactless blank IC (integrated circuit card) payment card and the mobile device that is positioned for wireless communication with the contactless blank IC
establishing, by the mobile device, a second communication channel, via the mobile device, between a remote personalization server computer and the contactless blank IC payment card;
the establishment of the second communication channel permitting a mutual authentication procedure comprising the contactless blank IC payment card authenticating the remote personalization server computer and the remote personalization server computer authenticating the contactless blank IC payment card as a security measure; and
transmitting, by the mobile device, electrical operating power from the mobile device to the contactless blank IC payment card while receiving, and then writing payment card personalization data onto the contactless blank IC payment card thus activating the contactless IC payment card,
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
establishing, by the mobile device, a first wireless communication channel between a contactless blank IC (integrated circuit card) payment card and the mobile device that is positioned for wireless communication with the contactless blank IC
establishing, by the mobile device, a second communication channel, via the mobile device, between a remote personalization server computer and the contactless blank IC payment card;
the establishment of the second communication channel permitting a mutual authentication procedure comprising the contactless blank IC payment card authenticating the remote personalization server computer and the remote personalization server computer authenticating the contactless blank IC payment card as a security measure; and
transmitting, by the mobile device, electrical operating power from the mobile device to the contactless blank IC payment card while receiving, and then writing payment card personalization data onto the contactless blank IC payment card thus activating the contactless IC payment card,
the payment card personalization data having been downloaded from the remote personalization server computer to the contactless blank IC payment card via the second communication channel in response to a successful mutual authentication procedure.
 
Claims 1 and 4 - 10 are allowed because the references individually and in combination constituting the closest prior art of record (Scipioni (US20160300228A1), in view Lynn (US20130305035A1), and in further view of Wankmuller (US20100044433A1)) fail to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record is considered pertinent to applicant's disclosure (see Form 892 herein):
Scipioni
Lyne (US20130305035A1) - Embodiments provided herein include techniques for enabling a mobile device to communicate with smart media in a manner that can sidestep the secure element of the mobile device—and the costs associated with it. The mobile device can communicate with the smart media using near-field communication (NFC) by creating an encrypted connection with a remote computer while bypassing a secure element of the mobile device. This allows the mobile device to provide point-of-sale (POS) functionality by reading and/or writing to the smart media, without compromising the security of the smart media.
Wankmuller  (US20100044433A1) - Pursuant to some embodiments, methods, apparatus, systems, devices, and means for issuing a payment device from a remote dispensing device are provided which include receiving a request to purchase a payment device from the remote dispensing device, the request including a load amount. Device information is read from a pre-personalized payment device in the remote dispensing device, and a request is made to an issuer of the pre-personalized payment device, for personalization data to personalize the pre-personalized payment device. In some embodiments, the request is sent over a secure authenticated session established between a module of the dispensing device and the issuer. The personalization data is loaded in the pre-personalized payment device to create a personalized payment device, and the personalized payment device is dispensed for use by a consumer.
Yau (20160261411A1) -  A method and system of authenticating a computer resource such as an application or data on a mobile device uses a contactless token to provide multi-factor user authentication. User credentials are stored on 
Ayman (US10009177B2) -  Apparatuses, methods, and systems pertaining to the verification of portable consumer devices are disclosed. In one implementation, a verification token is communicatively coupled to a computer by a USB connection so as to use the computer's networking facilities. The verification token reads identification information from a user's portable consumer device (e.g., credit card) and sends the information to a validation entry over a communications network using the computer's networking facilities. The validation entity applies one or more validation tests to the information that it receives from the verification token. If a selected number of tests are passed, the validation entity sends a device verification value to the verification token, and optionally to a payment processing network. The verification token may enter the device verification value into a CVV field of a web page appearing on the computer's display, or may display the value to the user using the computer's display.
Yau - (US20160005032A1) - A method and system of authenticating a computer resource such as an application or data on a mobile device uses a contactless token to provide multi-factor user authentication. User credentials are stored on the token in the form of private keys, and encrypted data and passwords are stored 
Ho - (US11037139,  filed 03/17/2016) -  A method of authenticating a mobile pay feature on a mobile device using a smart card is disclosed. The method includes offering a mobile pay functionality to a user on a mobile device and receiving an affirmative user input to enable the mobile pay functionality. A contactless logic disposed in the mobile device receives an encrypted authentication code from a subject smart card and attempts to authorize the mobile device user and the mobile device itself to use the smart card for mobile pay transactions. Once the mobile device and the user are authorized, the mobile pay function is enabled.
Gyu  (KR101777651B1, English copy submitted herewith) - The present invention relates to a blank card system and a payment processing method using the same. The present invention comprises a nonvolatile memory, a volatile memory, and at least one microprocessor unit (MPU), configured with a series of instructions for processing the card information and the card information from the smartphone using the communication module Generating a data format to be stored in the intact IC chip using the received card information and the processing algorithm according to the processing algorithm, recording the data format in the replica IC chip, and converting the card information into NFC And a card information 
Yisheng (CN103178967A English copy submitted herewith) - The embodiment of the invention discloses a method and a device for activating an authentication key of a blank smart card. The method and the device are used for effectively guaranteeing the security of the blank smart card in production and transmission processes. The method provided by the embodiment of the invention comprises the following steps of: encrypting original data by a predetermined cryptograph algorithm, thereby obtaining authentication cryptograph; sending the original data and the authentication cryptograph to the blank smart card end for verification; and activating the blank smart card. As other functions of the blank smart card cannot be used before activation, the method guarantees the security of the blank smart card in the production and transmission processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270 - 0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MATTHEW COBB/            Examiner, Art Unit 3698

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698